FILED
                              NOT FOR PUBLICATION                           FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE CANDIDO MORALES GUZMAN;                      No. 07-72485
 MARIA MERCEDES MORALES
 MARTINEZ,                                         Agency Nos. A095-306-425
                                                               A095-306-426
               Petitioners,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Candido Morales Guzman and Maria Mercedes Morales Martinez,

married natives and citizens of Mexico, petition for review of the Board of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
Immigration Appeals’ order dismissing their appeal from an immigration judge’s

decision denying their applications for cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual determinations, Urzua Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th

Cir. 2007), and we deny in part and dismiss in part the petition for review.

       Substantial evidence supports the agency’s conclusion that petitioners were

statutorily barred from establishing good moral character because petitioners

admitted to paying a smuggler to drive themselves and their child, who also lacked

documentation to legally enter the United States, across the border. See 8 U.S.C.

§§ 1229b(b)(1)(B), 1101(f)(3); Urzua Covarrubias, 487 F.3d at 748-49 (substantial

evidence supported determination that alien aided and abetted another alien’s

illegal entry into the United States). The family unity waiver of inadmissibility

under 8 U.S.C. § 1182(d)(11) is not available to aliens seeking to establish good

moral character for the purposes of cancellation of removal. Sanchez v. Holder,

560 F.3d 1028, 1032 (9th Cir. 2009) (en banc).

       We lack jurisdiction to review the agency’s discretionary denial of voluntary

departure. See 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i). Petitioners’ due process




JTK/Research                              2                                     07-72485
claim regarding the denial of voluntary departure is not colorable. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JTK/Research                             3                                07-72485